Case 3:17-cv-00108-GPC-MDD Document 803-1 Filed 02/14/19 PageID.74501 Page 1 of 16




   1
   2   Evan R. Chesler (N.Y. Bar No. 1475722) (pro hac vice)
       echesler@cravath.com
   3   CRAVATH, SWAINE & MOORE LLP
       825 Eighth Avenue
   4   New York, NY 10019
       Telephone: (212) 474-1000
   5   Facsimile: (212) 474-3700
   6   David A. Nelson (Ill. Bar No. 6209623) (pro hac vice)
       davenelson@quinnemanuel.com
   7   QUINN EMANUEL URQUHART & SULLIVAN, LLP
       500 West Madison St., Suite 2450
   8   Chicago, Illinois 60661
       Telephone: (312) 705-7400
   9   Facsimile: (312) 705-7401
  10   Karen P. Hewitt (SBN 145309)
       kphewitt@jonesday.com
  11   JONES DAY
       4655 Executive Drive, Suite 1500
  12   San Diego, California 92121
       Telephone: (858) 314-1200
  13   Facsimile: (858) 345-3178
  14   [Additional counsel identified on signature page]
  15   Attorneys for Defendant and Counterclaim-Plaintiff
       QUALCOMM INCORPORATED
  16
  17                    UNITED STATES DISTRICT COURT
  18                 SOUTHERN DISTRICT OF CALIFORNIA
  19
  20   IN RE:                    No. 3:17-CV-0108-GPC-MDD
       QUALCOMM                  QUALCOMM INCORPORATED’S DAUBERT
  21   LITIGATION                MOTION NO. 2 TO EXCLUDE PORTIONS OF THE
  22                             EXPERT REPORT OF PAUL K. MEYER AND TO
                                 FORBID IMPROPER EXTRAPOLATION OF DR.
  23                             VALENTI’S OPINIONS
  24                             Judge:       Hon. Gonzalo P. Curiel
  25                             Courtroom:   2D
                                 Date:        March 21, 2019
  26                             Time:        1:30 p.m.
  27
  28
        QC’S DAUBERT RE: MEYER                             CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 803-1 Filed 02/14/19 PageID.74502 Page 2 of 16




   1                                         TABLE OF CONTENTS
   2                                                                                                               Page
   3   TABLE OF AUTHORITIES ............................................................................... ii
   4   INTRODUCTION ................................................................................................1
   5   LEGAL STANDARD...........................................................................................3
   6   ARGUMENT ........................................................................................................4
   7            I.       Mr. Meyer Impermissibly Extrapolates from U.S. Patents
                         and Patent Law to Foreign Patents and Patent Laws. ...................... 4
   8
                II.      Mr. Meyer Impermissibly Extrapolates from Cellular SEPs
   9                     to Other Categories of Intellectual Property Rights......................... 7
  10            III.     Mr. Meyer Makes Unsupported Assumptions About the
                         Relative Values of Various Categories of Intellectual
  11                     Property Rights................................................................................. 8
  12            IV.      Apple and the CMs Cannot Invite the Jury To Use Mr.
                         Meyer’s Invalid Methodology. ........................................................ 9
  13
       CONCLUSION ...................................................................................................10
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
         QC’S DAUBERT RE: MEYER                                   -i-             CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 803-1 Filed 02/14/19 PageID.74503 Page 3 of 16




   1                                       TABLE OF AUTHORITIES
   2                                                                                                              Page(s)
   3   Cases
   4   Boeing Co. v. United States, 86 Fed. Cl. 303 (2009)............................................ 7

   5   Brighton Collectibles, Inc. v. RK Tex. Leather Mfg.,
          923 F. Supp. 2d 1245 (S.D. Cal. 2013) (Curiel, J.) .................................3, 6, 7
   6
   7   Daubert v. Merrell Dow Pharms., 509 U.S. 579 (1993) ...................................... 3

   8   Fujitsu Ltd. v. Belkin International, Inc.,
          No. 10-cv-03972, 2012 WL 5835741 (N.D. Cal. Nov. 16, 2012) .................. 6
   9
  10   Gen. Elec. Co. v. Joiner, 522 U.S. 136 (1997) .................................................5, 7

  11   Gerawan Farming Inc., v. Rehrig Pac. Co.,
         No. 1:11-cv-1273, 2013 WL 1982797 (E.D. Cal. May 13, 2013) ..............6, 7
  12
  13   Halo Elecs., Inc. v. Pulse Elecs., Inc.,
         831 F.3d 1369 (Fed. Cir. 2016) ...................................................................4, 5
  14
       Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999) .......................................... 3
  15
  16   Limelight Networks, Inc. v. XO Communications,
          LLC, No. 3:15-CV-720-JAG, 2018 WL 678245 (E.D. Va. Feb.
  17      2, 2018) ....................................................................................................6, 8, 9
  18
       McGlinchy v. Shell Chem. Co., 845 F.2d 802 (9th Cir. 1988) .........................6, 7
  19   Statutes & Rules
  20   Fed. R. Evid. 103 ................................................................................................10
  21   Fed. R. Evid. 103(d)............................................................................................10
  22   Fed. R. Evid. 105 ................................................................................................10
  23   Fed. R. Evid. 403 ..............................................................................................3, 6
  24   Fed. R. Evid. 702 .........................................................................................passim
  25
  26
  27
  28
         QC’S DAUBERT RE: MEYER                                     -ii-             CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 803-1 Filed 02/14/19 PageID.74504 Page 4 of 16




   1                                     INTRODUCTION
   2           Apple and its Contract Manufacturers (“CMs”) seek to offer Mr. Paul K.
   3   Meyer’s testimony on the amount of royalties Apple allegedly overpaid for
   4   patents allegedly exhausted by Qualcomm’s chip sales. Mr. Meyer is a CPA;
   5   he is neither an economist, a lawyer, nor a technical expert. 1 According to Mr.
   6   Meyer, Apple overpaid                   in royalties for exhausted patents. 2 This
   7   proposed testimony is based on no sound methodology and should be excluded.
   8           Mr. Meyer’s methodology appears simple enough. He multiplies two
   9   variables. The first variable is the percentage of Qualcomm’s cellular SEP
  10   portfolio purportedly exhausted by its chip sales, which Mr. Meyer says is
  11   (Ex. 1 ¶ 32.) The second variable is the total amount of “net royalties”3 Apple
  12   paid Qualcomm since 2011 for devices containing Qualcomm’s chips (“Apple
  13   Devices”), which Mr. Meyer says is                    (Id. ¶ 420.) Mr. Meyer
  14   multiplies        by               and arrives at              in overpaid
  15   royalties. (Id. ¶ 420, Table 14.) Mr. Meyer’s entire analysis is located in two
  16   sentences and in this accompanying chart at the end of his report 4:
  17
  18
  19
  20
  21
         1
  22         Ex. 1 ¶ 2; Ex. 2 at 15:10-16:1
  23
  24
  25
  26   for3 the royalties they paid to Qualcomm. (Ex. 1 ¶ 99.)
             Mr. Meyer defined “net royalties” as
  27
                                                                                        )
  28         Id. ¶¶ 419-420, Table 14.
        QC’S DAUBERT RE: MEYER                     -1-         CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 803-1 Filed 02/14/19 PageID.74505 Page 5 of 16




   1         But Mr. Meyer’s methodology rests on three untenable assumptions.
   2         1. Wrong Geographic Scope. Mr. Meyer assumes that                   of
   3   Qualcomm’s global cellular SEP portfolio is exhausted by its chip sales. For
   4   this, Mr. Meyer relies entirely on the proposed testimony of Dr. Matthew C.
   5   Valenti, another of Apple’s and the CMs’ experts, whose analysis is limited to
   6   Qualcomm’s U.S. cellular SEPs. Dr. Valenti offers no opinion concerning
   7   Qualcomm’s foreign cellular SEPs. 5 The CMs operate under worldwide
   8   licenses, and much of the                in royalties were paid for licenses to
   9   Qualcomm’s foreign cellular SEPs. Mr. Meyer extrapolates from Dr. Valenti’s
  10   substantial-embodiment opinion about U.S. patents under U.S. patent law to
  11   offer a conclusion on exhaustion of foreign patents under foreign patent laws,
  12   all without providing any explanation or basis for doing so. This error alone is
  13   fatal to Mr. Meyer’s methodology.
  14         2. Wrong Intellectual Property Scope. Mr. Meyer assumes that the
  15                 in royalties were paid solely for licenses to Qualcomm’s cellular
  16   SEPs. But the CMs’ license agreements encompass far more than just cellular
  17   SEPs. It is undisputed that a material percentage of those royalties were paid
  18   for licenses to Qualcomm’s vast portfolio of non-cellular SEPs, non-SEPs,
  19   copyrights, and other intellectual property rights.6 Mr. Meyer extrapolates from
  20   Dr. Valenti’s substantial-embodiment opinion about U.S. cellular SEPs under
  21   U.S. patent law to reach a conclusion that sweeps in other types of intellectual
  22   property rights, many of which are subject to no claims of exhaustion, including
  23   rights under foreign intellectual property laws. Again, Mr. Meyer provides no
  24   explanation or basis for this. This error, too, is fatal to Mr. Meyer’s
  25   methodology.
  26     5
         6
           Id. ¶ 270 n.539; Ex. 2 at 99:4-102:23; Ex. 3 ¶ 33; Ex. 4 at 12:14-22.
  27       See, e.g., Ex. 5 ¶ 254 (assuming, without conducting any analysis, that
       patents other than cellular SEPs account for
  28            .
        QC’S DAUBERT RE: MEYER                    -2-         CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 803-1 Filed 02/14/19 PageID.74506 Page 6 of 16




   1          3. Baseless Value Equivalence. In addition to the above two issues,
   2   Mr. Meyer assumes that if        of Qualcomm’s cellular SEPs are exhausted by
   3   its chip sales, then     of the value of Qualcomm’s licenses would be
   4   eliminated. Put differently, Mr. Meyer assumes that the average exhausted
   5   cellular SEP is equal in value to the average unexhausted intellectual property
   6   right. But Mr. Meyer does not offer any basis for this assumption. As such,
   7   Mr. Meyer lacks any basis to claim that multiplying a worldwide royalty figure
   8   by Dr. Valenti’s substantial-embodiment figure is a valid methodology.
   9                                     *      *         *
  10          In short, Mr. Meyer multiplies incompatible variables and makes
  11   implausible extrapolations, all without providing any basis for doing so. His
  12   methodology is broken, certain to mislead the jury, and should be excluded.
  13                                LEGAL STANDARD
  14          Under Federal Rule of Evidence 702, expert testimony must “help the
  15   trier of fact to understand the evidence or to determine a fact in issue”, be
  16   “based on sufficient facts or data”, and be “the product of reliable principles
  17   and methods”. In addition, the expert must have “reliably applied the principles
  18   and methods to the facts of the case.” Fed. R. Evid. 702. The trial judge acts as
  19   the gatekeeper for all expert testimony, admitting only the testimony that
  20   satisfies Rule 702. Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147-49
  21   (1999); Daubert v. Merrell Dow Pharms., 509 U.S. 579, 588-95 (1993). The
  22   burden to establish the admissibility of expert testimony rests with its
  23   proponent. Brighton Collectibles, Inc. v. RK Tex. Leather Mfg., 923 F. Supp.
  24   2d 1245, 1253 (S.D. Cal. 2013) (Curiel, J.). In addition, under Federal Rule of
  25   Evidence 403, the trial judge may exclude evidence if its probative value is
  26   substantially outweighed by the risk of, inter alia, unfair prejudice, confusion of
  27   issues, or misleading the jury. Fed. R. Evid. 403.
  28
        QC’S DAUBERT RE: MEYER                      -3-       CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 803-1 Filed 02/14/19 PageID.74507 Page 7 of 16




   1                                         ARGUMENT
   2   I.         Mr. Meyer Impermissibly Extrapolates from U.S. Patents and Patent
   3              Law to Foreign Patents and Patent Laws.
   4              Patent rights are territorial. A patent is a legal right granted by one
   5   nation, having legal force only within the physical borders of the granting
   6   nation, and enforceable only in the courts of the granting nation. Halo Elecs.,
   7   Inc. v. Pulse Elecs., Inc., 831 F.3d 1369, 1378-79 (Fed. Cir. 2016). Therefore,
   8   to use a patented invention on foreign soil without fear of an infringement suit,
   9   a company needs a license to any relevant foreign patents.
  10              Qualcomm has thousands of foreign patents; in fact, the majority of its
  11   cellular SEPs are foreign. 7 Meanwhile, most of Apple’s and the CMs’ business
  12   is conducted abroad.
  13
                                            10
  14                                             The CMs operate under worldwide license
  15   agreements with Qualcomm, and a material percentage of the royalties they
  16   paid were for licenses that cover (i) Qualcomm’s foreign patents, and
  17   (ii) products that never touched U.S. soil.11 Qualcomm’s direct licensing offer
  18   to Apple, too, is for a worldwide license that would include thousands of
  19   Qualcomm’s foreign cellular SEPs. 12
  20              Although Mr. Meyer’s                   royalty figure is global, he
  21   apportions it using Dr. Valenti’s U.S.-only substantial-embodiment figure. Mr.
  22   Meyer relies entirely on Dr. Valenti for the assumption that             of
  23
            7
  24        8
                See Ex. 1 ¶ 58.
  25
            10
  26             Ex. 1 ¶ 319
  27
            12
                 See, e.g., Ex. 14 at ’5638; Ex. 1 ¶¶ 106, 113, 119, 125.
  28             Exs. 15-17.
        QC’S DAUBERT RE: MEYER                         -4-         CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 803-1 Filed 02/14/19 PageID.74508 Page 8 of 16




   1   Qualcomm’s global cellular SEP portfolio is exhausted by its chip sales. (Ex. 2
   2   at 101:3-9.) But Dr. Valenti’s analysis is limited to Qualcomm’s U.S. cellular
   3   SEPs; he offers no opinion concerning Qualcomm’s foreign cellular SEPs,
   4                                                                       (Ex. 4 at
   5   12:14-22, 13:15-19, 140:14-141:4.) Mr. Meyer provides no factual basis for
   6   extrapolating from Dr. Valenti’s substantial-embodiment opinion about U.S.
   7   patents under U.S. patent law to an exhaustion opinion about foreign patents
   8   under foreign patent laws.
   9         Nor does Mr. Meyer provide a legal basis for his extrapolation. Foreign
  10   patent law, of course, “may embody different policy judgments about the
  11   relative rights of inventors, competitors, and the public in patented inventions”
  12   than U.S. patent law. Halo Elecs., 831 F.3d at 1379. Mr. Meyer is not a lawyer
  13   or admitted to practice in any of the relevant jurisdictions. (Ex. 2 at 32:6-34:6.)
  14   Nor does he even attempt to explain which foreign jurisdictions his opinion
  15   covers, why he believes that each foreign jurisdiction’s exhaustion law is
  16   similar to U.S. exhaustion law, or whether patent exhaustion even exists as a
  17   defense in each foreign jurisdiction.
  18         Simply applying U.S. exhaustion law to a U.S. patent, without more,
  19   cannot be a reliable methodology for determining whether or how unspecified
  20   foreign exhaustion laws apply to foreign patents. It is as if Mr. Meyer had said,
  21   “90% of New Yorkers live in apartments, therefore 90% of all Americans live
  22   in apartments.” Absent any explanation or support, that is pure ipse dixit and
  23   exactly the type of testimony courts consistently exclude under Rule 702. See,
  24   e.g., Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997) (“Trained experts
  25   commonly extrapolate from existing data. But nothing in either Daubert or the
  26   Federal Rules of Evidence requires a district court to admit opinion evidence
  27   that is connected to existing data only by the ipse dixit of the expert. A court
  28
        QC’S DAUBERT RE: MEYER                    -5-        CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 803-1 Filed 02/14/19 PageID.74509 Page 9 of 16




   1   may conclude that there is simply too great an analytical gap between the data
   2   and the opinion proffered.”); Gerawan Farming Inc., v. Rehrig Pac. Co., No.
   3   1:11-cv-1273, 2013 WL 1982797, at *4 (E.D. Cal. May 13, 2013) (excluding an
   4   extrapolation where the expert offered no basis for concluding that the profits of
   5   one product during one time period are a reliable basis for measuring the profits
   6   of a different product during a different time period, and deeming this “a critical
   7   flaw”); Brighton Collectibles, 923 F. Supp. 2d at 1254-55 (excluding an
   8   extrapolation where the expert offered no basis for concluding that the number
   9   of defendants’ sales is a reliable basis for measuring the plaintiff’s lost profits,
  10   and noting that such “speculation would not help the jury but could mislead
  11   them”); see also Fed. R. Evid. 702 advisory committee’s note to 2000
  12   amendment (stating that “[c]ourts both before and after Daubert” consider
  13   “[w]hether the expert has unjustifiably extrapolated from an accepted premise
  14   to an unfounded conclusion”). Courts also exclude such “unsupported
  15   assumptions and unsound extrapolation” under Rule 403. See, e.g., McGlinchy
  16   v. Shell Chem. Co., 845 F.2d 802, 806-07 (9th Cir. 1988) (excluding a lost
  17   profits forecast as mere “speculation” that “pose[d] a great danger of misleading
  18   a jury” where the expert offered no basis for using a decline in gross sales to
  19   measure losses in particular products and geographic areas).
  20         This is not the first time Mr. Meyer has offered speculation in the guise
  21   of expert testimony. In Fujitsu Ltd. v. Belkin International, Inc., Mr. Meyer’s
  22   testimony was excluded for making assumptions without “provid[ing] any
  23   factual justification” for them. No. 10-cv-03972, 2012 WL 5835741, at *9
  24   (N.D. Cal. Nov. 16, 2012). In Limelight Networks, Inc. v. XO Communications,
  25   LLC, Mr. Meyer’s testimony was excluded for offering an “arbitrary” and
  26   “internally inconsistent methodology that act[ed] counter to the facts at Meyer’s
  27   disposal.” No. 3:15-CV-720-JAG, 2018 WL 678245, at *7-8 (E.D. Va. Feb. 2,
  28
        QC’S DAUBERT RE: MEYER                     -6-         CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 803-1 Filed 02/14/19 PageID.74510 Page 10 of
                                      16




  1   2018); see id. at *9 (“[T]he Court cannot allow Meyer to provide the jury with
  2   unsupported technological testimony about which Meyer lacks any knowledge
  3   and provides no detail.”). And in Boeing Co. v. United States, Mr. Meyer’s
  4   testimony was rejected for beginning from a “baseline [that] was little more
  5   than conjecture”, “engag[ing] in an extraordinary degree of speculation”, and
  6   making assumptions that “lacked any reliable basis” and were supported by
  7   “utterly no evidence—none.” 86 Fed. Cl. 303, 313-14 (2009).
  8          This defect alone is enough to exclude Mr. Meyer’s testimony.
  9   II.    Mr. Meyer Impermissibly Extrapolates from Cellular SEPs to Other
 10          Categories of Intellectual Property Rights.
 11          Mr. Meyer’s methodology is doubly flawed because it assumes that all
 12                 in royalties were paid for licenses to Qualcomm’s cellular SEPs,
 13   as opposed to other types of intellectual property rights. The CMs have
 14   portfolio licenses to thousands of Qualcomm’s cellular SEPs, plus non-cellular
 15   SEPs, non-SEPs, copyrights, and other intellectual property rights. 13 As a
 16   result, it is indisputable that a material percentage of the               in
 17   royalties were paid for licenses to categories of intellectual property rights other
 18   than cellular SEPs. 14 There is no analysis as to whether any of these intellectual
 19   property rights are exhausted in any country. Yet Mr. Meyer broadly applies
 20   Dr. Valenti’s substantial-embodiment opinion—which pertains only to U.S.
 21   cellular SEPs—to all payments under the licenses, without providing any
 22   explanation or basis for doing so. This is just more ipse dixit and should be
 23   excluded. See, e.g., Gen. Elec. Co., 522 U.S. at 146; Gerawan Farming, 2013
 24   WL 1982797, at *4; Brighton Collectibles, 923 F. Supp. 2d at 1254-55; see also
 25   McGlinchy, 845 F.2d at 806-7; Fed. R. Evid. 702 advisory committee’s note to
 26     13
        14
           See, e.g., Ex. 14 at ’5627-5638.
 27        See, e.g., Ex. 5 ¶ 254 (assuming, without conducting any analysis, that
      patents other than cellular SEPs account for
 28            .
       QC’S DAUBERT RE: MEYER                     -7-         CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 803-1 Filed 02/14/19 PageID.74511 Page 11 of
                                      16




  1   2000 amendment. Nor would this be the first time that Mr. Meyer’s testimony
  2   is excluded for “arbitrar[ily]” equating patents of different types. Limelight
  3   Network, Inc., 2018 WL 678245, at *7-8.
  4           Taking his first two unfounded assumptions together, Mr. Meyer
  5   extrapolates from Dr. Valenti’s substantial-embodiment opinion limited to U.S.
  6   cellular SEPs under U.S. patent law to produce an exhaustion opinion that
  7   sweeps in multiple types of foreign intellectual property rights under the laws of
  8   multiple foreign jurisdictions. Dr. Valenti’s opinion on the application of U.S.
  9   patent law to a U.S. cellular SEP is altogether uninformative as to the
 10   application of German patent law to a German non-SEP, or Chinese copyright
 11   law to a Chinese copyright. By sweeping in not only all relevant jurisdictions,
 12   but also all relevant types of intellectual property rights, Mr. Meyer’s opinion
 13   becomes equivalent to saying that because 90% of people in New York City
 14   live in apartments, 90% of all creatures on Earth must live in apartments. This
 15   obviously unsound methodology cannot be admitted.
 16   III.    Mr. Meyer Makes Unsupported Assumptions About the Relative
              Values of Various Categories of Intellectual Property Rights.
 17
 18           Mr. Meyer’s methodology is further flawed because it assumes that
 19   dissimilar intellectual property rights have equal value. At its most basic, Mr.
 20   Meyer’s methodology is “exhaustion percentage times royalty total.” If             of
 21   Qualcomm’s cellular SEPs are exhausted by its chip sales, Mr. Meyer says, then
 22          of the value of Qualcomm’s licenses is eliminated. But for that
 23   methodology to even begin to make any sense, Mr. Meyer must have some
 24   basis for assuming that the average cellular SEP substantially embodied in a
 25   chip is equal in value to the average intellectual property right substantially
 26   embodied elsewhere.
 27
 28
       QC’S DAUBERT RE: MEYER                    -8-         CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 803-1 Filed 02/14/19 PageID.74512 Page 12 of
                                      16




  1         By way of analogy, suppose an art gallery housed various types of art,
  2   ranging from posters to Picassos, and it lost 10% of its artwork in a flood that
  3   affected only certain floors of the gallery. One could not conclude from that
  4   fact alone that the total value of the gallery’s art decreased by 10%. To reach
  5   that conclusion, one would have to assume that the average damaged artwork
  6   was equal in value to that of the averaged undamaged artwork, and that the
  7   flood reached all types of art equally. But different floors of the gallery might
  8   have housed different types of art, and the particular works destroyed might
  9   have been more or less valuable than others. Thus, a 10% estimate of the loss
 10   in value would be pure speculation.
 11         Mr. Meyer provides no basis for an assumption of equal value, and his
 12   opinion therefore fails to satisfy Rule 702. See Limelight Network, Inc., 2018
 13   WL 678245, at *7-8 (excluding Mr. Meyer’s testimony for “arbitrar[ily]”
 14   equating patents of different types).
 15   IV.   Apple and the CMs Cannot Invite the Jury To Use Mr. Meyer’s
            Invalid Methodology.
 16
 17         Mr. Meyer’s extrapolation of Dr. Valenti’s substantial-embodiment
 18   opinion to other jurisdictions and other types of intellectual property rights
 19   lacks any factual or legal basis and, therefore, should be excluded under Rules
 20   702 and 403. For the same reason, Apple and the CMs should be precluded
 21   from inviting the jury to employ Mr. Meyer’s invalid methodology on their
 22   own. The extrapolation is contrary to fact and law whether performed by Mr.
 23   Meyer, by another expert, or by the jury at counsel’s request.
 24         Therefore, Qualcomm requests an order that Apple and the CMs be
 25   precluded from inviting the jury to extrapolate from Dr. Valenti’s substantial-
 26   embodiment opinion about U.S. cellular SEPs under U.S. patent law to
 27   exhaustion conclusions that include (i) foreign cellular SEPs, or (ii) any other
 28
       QC’S DAUBERT RE: MEYER                    -9-         CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 803-1 Filed 02/14/19 PageID.74513 Page 13 of
                                      16




  1   type of intellectual property right in the U.S. or abroad. See Fed. R. Evid. 105;
  2   Fed. R. Evid. 103(d); Fed R. Evid. 103 advisory committee’s note to proposed
  3   rules (explaining that “a ruling which excludes evidence in a jury case is likely
  4   to be a pointless procedure if the excluded evidence nevertheless comes to the
  5   attention of the jury.”). In particular, Dr. Valenti’s opinions cannot be
  6   extrapolated to call into question the royalties paid under the CMs’ license
  7   agreements because, as explained above, their licenses cover thousands of
  8   foreign intellectual property rights and intellectual property rights other than
  9   cellular SEPs.
 10                                    CONCLUSION
 11         For the foregoing reasons, Qualcomm respectfully requests that the Court
 12   exclude Mr. Meyer’s proposed testimony regarding Apple’s alleged
 13   overpayment for exhausted patents. Qualcomm also respectfully requests that
 14   the Court preclude Apple and the CMs from inviting the jury to use
 15   Dr. Valenti’s substantial-embodiment opinion to recreate Mr. Meyer’s
 16   methodology.
 17
 18    Dated: February 14, 2019                Respectfully submitted,
 19
 20                                            By       /s/ J. Wesley Earnhardt
 21                                                    J. Wesley Earnhardt

 22
 23
 24
 25
 26
 27
 28
       QC’S DAUBERT RE: MEYER                   -10-           CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 803-1 Filed 02/14/19 PageID.74514 Page 14 of
                                      16




  1                                     CRAVATH, SWAINE & MOORE LLP
                                        Evan R. Chesler (pro hac vice)
  2                                     (N.Y. Bar No. 1475722)
                                        echesler@cravath.com
  3                                     Keith R. Hummel (pro hac vice)
                                        (N.Y. Bar No. 2430668)
  4                                     khummel@cravath.com
                                        Richard J. Stark (pro hac vice)
  5                                     (N.Y. Bar No. 2472603)
                                        rstark@cravath.com
  6                                     Antony L. Ryan (pro hac vice)
                                        (N.Y. Bar No. 2784817)
  7                                     aryan@cravath.com
                                        Gary A. Bornstein (pro hac vice)
  8                                     (N.Y. Bar No. 2916815)
                                        gbornstein@cravath.com
  9                                     J. Wesley Earnhardt (pro hac vice)
                                        (N.Y. Bar No. 4331609)
 10                                     wearnhardt@cravath.com
                                        Yonatan Even (pro hac vice)
 11                                     (N.Y. Bar No. 4339651)
                                        yeven@cravath.com
 12                                     Vanessa A. Lavely (pro hac vice)
                                        (N.Y. Bar No. 4867412)
 13                                     vlavely@cravath.com
                                        Worldwide Plaza
 14                                     825 Eighth Avenue
                                        New York, New York 10019
 15                                     Telephone: (212) 474-1000
                                        Facsimile: (212) 474-3700
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
       QC’S DAUBERT RE: MEYER            -11-       CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 803-1 Filed 02/14/19 PageID.74515 Page 15 of
                                      16




  1                                     QUINN EMANUEL URQUHART &
                                        SULLIVAN, LLP
  2                                     David A. Nelson (pro hac vice)
                                        (Ill. Bar No. 6209623)
  3                                     davenelson@quinnemanuel.com
                                        Stephen Swedlow (pro hac vice)
  4                                     (Ill. Bar No. 6234550)
                                        stephenswedlow@quinnemanuel.com
  5                                     500 West Madison St., Suite 2450
                                        Chicago, Illinois 60661
  6                                     Telephone: (312) 705-7400
                                        Facsimile: (312) 705-7401
  7
  8                                     Alexander Rudis (pro hac vice)
                                        (N.Y. Bar No. 4232591)
  9                                     alexanderrudis@quinnemanuel.com
                                        51 Madison Ave., 22nd Floor
 10                                     New York, New York 10010
                                        Telephone: (212) 849-7000
 11                                     Facsimile: (212) 849-7100
 12                                     Sean S. Pak (SBN 219032)
                                        seanpak@quinnemanuel.com
 13                                     50 California St., 22nd Floor
                                        San Francisco, California 94111
 14                                     Telephone: (415) 875-6600
                                        Facsimile: (415) 875-6700
 15
 16                                     JONES DAY
                                        Karen P. Hewitt (SBN 145309)
 17                                     Randall E. Kay (SBN 149369)
                                        rekay@jonesday.com
 18                                     4655 Executive Drive, Suite 1500
                                        San Diego, California 92121
 19                                     Telephone: (858) 314-1200
                                        Facsimile: (858) 345-3178
 20
                                        Attorneys for Defendant and
 21                                     Counterclaim-Plaintiff
                                        QUALCOMM INCORPORATED
 22
 23
 24
 25
 26
 27
 28
       QC’S DAUBERT RE: MEYER            -12-       CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 803-1 Filed 02/14/19 PageID.74516 Page 16 of
                                      16




  1                          CERTIFICATE OF SERVICE
  2         The undersigned hereby certifies that a true and correct copy of the above
  3   and foregoing document has been served on February 14, 2019, to all counsel of
  4   record who are deemed to have consented to electronic service via the Court’s
  5   CM/ECF system per Civil Local Rule 5.4(d). Any other counsel of record will
  6   be served by electronic mail, facsimile and/or overnight delivery.
  7         I certify under penalty of perjury that the foregoing is true and correct.
  8   Executed on February 14, 2019, at New York, New York.
  9
 10
                                             By: /s/ J. Wesley Earnhardt__
 11
                                                    J. Wesley Earnhardt
 12                                                 wearnhardt@cravath.com
                                                    Attorneys for Defendant and
 13                                                 Counterclaim-Plaintiff
                                                    QUALCOMM
 14                                                 INCORPORATED
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
       QC’S DAUBERT RE: MEYER                               CASE NO. 3:17-CV-0108-GPC-MDD
